Citation Nr: 1435361	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability evaluation for degenerative joint disease of the right knee, currently rated as 20 percent disabling.

2. Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently rated as 20 percent disabling.

3. Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disorder.

4. Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected right knee disorder.

5. Entitlement to service connection for a kidney disorder, to include as secondary to the Veteran's service-connected right knee disorder.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to September 1977 and March 1978 to March 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in April 2004 and January 2008. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.  The record indicates that the Veteran requested a Travel Board hearing in April 2009.  In December 2010, the Veteran clarified that he would like a videoconference hearing.  The record reflects the requested hearing has not yet been scheduled.  Because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

